—Order, Supreme Court, New York County (Richard Braun, J.), entered on or about February 23, 2000, which, inter alia, denied petitioner’s application for leave to file a late notice of claim upon respondent City of New York, unanimously affirmed, without costs.
Petitioner, in seeking permission to file a late notice of claim, failed to meet her burden to establish that her physical incapacitation was of such extent and duration that she was prevented from filing a notice of claim within the 90-day statutory period (see, Matter of Savelli v City of New York, 104 AD2d 943). Petitioner’s vague and unsubstantiated allegations that the accident was witnessed by unspecified City employees are insufficient to establish respondent City’s actual knowledge of the essential facts constituting petitioner’s claim within 90 days of the occurrence or a reasonable time thereafter. We note that petitioner’s knee surgery took place more than 2 months after the 90-day period for service of a notice of claim had expired.
We have considered petitioner’s remaining arguments and find them unavailing. Concur — Nardelli, J. P., Tom, Ellerin, Lerner and Rubin, JJ.